DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (US 2003/0112817, Woo hereafter) in view of Wiegert et al. (US 2007/0011358, Wiegert hereafter) and further in view of Brownell et al. (US 2003/0130833, Brownell hereafter).
RE claims 1, 9 and 17, Woo discloses a networked device for managing low-latency network packet transmission; one or more machine-readable storage media comprising a plurality of instructions and a method for managing low-latency network packet transmission; comprising: a network interface controller (NIC); network packet transmit mode controller circuitry to determine, subsequent to a determination that a network packet is to be transmitted from the networked device, a transmit mode of the (Paragraph 38, hierarchical queues within a NIC. Each queue separating data between low and high priority packets. High priority packets being transmitted before low priority.); 
Woo does not explicitly disclose a processor to write, subsequent to a determination that the transmit mode corresponds to the immediate transmission mode, data of the network packet directly to a transmit buffer register of the NIC, wherein to write the data of the network packet comprises to issue a single memory mapped I/O (MMIO) write command from the processor to the NIC, wherein the MMIO write command writes the data of the network packet to the transmit buffer register of the NIC.
However, Wiegert teaches a processor to write, subsequent to a determination that the transmit mode corresponds to the immediate transmission mode, data of the network packet directly to a transmit buffer register of the NIC (Paragraphs 29-31 teach a “zero-copy” mechanism by which a packet is built and transmitted via the NIC “in-line” without using NIC buffering.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo with the teachings of Wiegert in order to reduce packet transmission processing overhead.
Woo in view of Wiegert does not explicitly disclose wherein to write the data of the network packet comprises to issue a single memory mapped I/O (MMIO) write 
However, Brownell teaches wherein to write the data of the network packet comprises to issue a single memory mapped I/O (MMIO) write command from the processor to the NIC, wherein the MMIO write command writes the data of the network packet to the transmit buffer register of the NIC. (Paragraph 78 teaches transmission of data via a NIC by placing it into a buffer the NICV is aware of. The act of transmitting by the NIC is triggered by writing to a specific memory-mapped register.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo in view of Wiegert with the teachings of Brownell in order to processing delay in packet data transmission
RE claims 2, 10 and 18, Woo in view of Wiegert and further in view of Brownell discloses the networked device of claim 1, one or more machine-readable storage media of claim 9 and method of claim 17 as set forth above. Note that Wiegert further teaches wherein the NIC is to transmit, subsequent to the data of the network packet having been written to the transmit buffer register of the NIC, the data to a target destination (Paragraphs 29-31 teach a “zero-copy” mechanism by which a packet is built and transmitted via the NIC “in-line” without using NIC buffering.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media 
RE claims 3, 11 and 19, Woo in view of Wiegert and further in view of Brownell discloses the networked device of claim 1, one or more machine-readable storage media of claim 9 and method of claim 17 as set forth above. Note that Woo further discloses wherein to determine the transmit mode of the network packet comprises to (i) identify one or more characteristics of the network packet and (ii) compare the one or more characteristics to a one or more corresponding predetermined criterion (Paragraph 38, hierarchical queues within a NIC. Each queue separating data between low and high priority packets. High priority packets being transmitted before low priority.).
Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view Wiegert, in view of Brownell and further in view of Wang et al. (US 2016/0182373, Wang hereafter).
RE claims 4, 12 and 20, Woo in view of Wiegert and further in view of Brownell discloses the networked device of claim 3, one or more machine-readable storage media of claim 11 and method of claim 19 as set forth above.
Woo in view of Wiegert and further in view of Brownell does not explicitly disclose wherein the one or more characteristics of the network packet include at least one of a size of the network packet, a workload type associated with the network packet, a flow associated with the network packet, a source identifying characteristic of the network packet, a destination identifying characteristic of the network packet, or an indication retrieved from a header of the network packet.
(Paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo in view of Wiegert and further in view of Brownell with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
Claims 6, 8, 14, 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view Wiegert, in view of Brownell and further in view of Shahar et al (US 2013/0159568, Shahar hereafter).
RE claims 6, 14 and 22, Woo in view of Wiegert and further in view of Brownell discloses the networked device of claim 1, one or more machine-readable storage media of claim 9 and method of claim 17 as set forth above.

However, Shahar teaches wherein the processor is further to: transmit, subsequent to a determination that the transmit mode corresponds to the legacy network packet transmission mode, a write request to the NIC to initiate transmission of the network packet to the NIC; read, subsequent to having received a descriptor read request from the NIC, a descriptor associated with the network packet; transmit, subsequent to having read the descriptor, a first message to the NIC that indicates the descriptor has been read; read, subsequent to having received a data read request from the NIC, data associated with the NIC; and transmit, subsequent to having read the data associated with the NIC, a second message to the NIC that indicates the data has been read and is available for transmission by the NIC (Paragraphs 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 
RE claims 8, 16 and 24, Woo in view of Wiegert, in view of Brownell and further in view of Shahar discloses the networked device of claim 6, one or more machine-readable storage media of claim 14 and method of claim 22 as set forth above.
Note that Shahar further teaches wherein the NIC is to transmit, subsequent to the second message having been received, the data to a target destination (Paragraphs 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo in view of Wiegert and further in view of Brownell with the teachings of Shahar since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under . 
Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view Wiegert, in view of Brownell, in view of Shahar and further in view of Wang-B. 
RE claims 7, 15 and 23, Woo in view of Wiegert, in view of Brownell and further in view of Shahar discloses the networked device of claim 6, one or more machine-readable storage media of claim 14 and method of claim 22 as set forth above. Notre that Brownell further teaches wherein the write request comprises a memory mapped I/O (MMIO) write request (Paragraph 78 teaches transmission of data via a NIC by placing it into a buffer the NICV is aware of. The act of transmitting by the NIC is triggered by writing to a specific memory-mapped register.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo in view of Wiegert with the teachings of Brownell in order to processing delay in packet data transmission
Woo in view of Wiegert, in view of Brownell and further in view of Shahar does not explicitly disclose wherein each of the descriptor read request and the data read request comprises a Peripheral Component Interconnect Express (PCIe) read request.
However, Wang-B further teaches wherein each of the descriptor read request and the data read request comprises a Peripheral Component Interconnect Express (PCIe) read request (Paragraph 59, PCI-E supports DMA reads and writes between memory and NIC without processor support using memory mapped IO ( MMIO) on the NICs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device, method and media of Woo in view of Wiegert, in view of Brownell and further in view of Shahar with the teachings of Wang-B since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claims 25-27, prior art do not explicitly disclose, teach or suggest modifying the manner of mode selection disclosed or taught by Woo in view of Minami wherein the criterion for making such a mode selection is communicated over the network from a separate device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/           Primary Examiner, Art Unit 2461